DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the third-a gate pattern is directly connected to the first active pattern 13b through a first contact hole formed through the second insulating layer 16 and the first insulating layer”, as recited in claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	There is no support in the specification for the claimed limitation of “a sealing member on the third insulating layer, only between the display area and the peripheral area”, as recited in claim 11, because at least figure 3 depicts that sealing member CS is located in the peripheral area.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0338252).
Regarding claim 1, Lee et al. teach in figures 7, 2B and related text a display apparatus, comprising: 
a base substrate 11; 
an active layer 13b on the base substrate and comprising a first active pattern; 
a first insulating layer 14 on the active layer 13b; 
a first gate conductive layer 152 on the first insulating layer 14; 
a second insulating layer 16 on the first gate conductive layer 152; and 
a third gate conductive layer 202” or 203 (an electrode of TFT3, see also element 192 and paragraph [0055] of figure 4) on the second insulating layer 16 and comprising a third-a gate pattern, 

wherein the first gate conductive layer 152 comprises a main conductive layer and a capping layer on the main conductive layer (since Lee et al. teach in paragraph [0049] that gate 152 is formed as multi-layer structure).
Alternatively, the first gate conductive layer 152 comprises a main conductive layer (which is the lower part of element 153) and a capping layer (which the upper part of element 152) on the main conductive layer and wherein the capping layer has a thickness of 100A or less (arbitrarily chosen to such thickness).

Lee et al. do not explicitly state that the third conductive layer 202”, which is an electrode of TFT3, is the gate conductive layer and do not explicitly state that the capping layer has a thickness of 100A or less.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the electrode 202” of the TFT3 as the gate conductive layer, or to form the entire TFT3 transistor together with the electrode 202”, and to form the capping layer to a thickness of 100A or less, in Lee et al.’s device in order to reduce the size of the device.

Regarding the claimed limitations of “the first gate conductive layer comprises a main conductive layer and a capping layer on the main conductive layer”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.

Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 2, Lee et al. teach in figure 8 and related text the third-a gate pattern 202” is directly connected to the first active pattern 13b through a first contact hole formed through the second insulating layer 16 and the first insulating layer 14. 

Regarding claim 3, Lee et al. teach in figure 8 and related text the a fourth insulating layer 18 on the third gate conductive layer 202”; and 
a source/drain conductive layer (of transistor TFT3) on the fourth insulating layer 18, and including a first SD pattern and a second SD pattern (inherently therein), 

 wherein the first-a gate pattern 152 overlaps the first active pattern 13b, and the first-b gate pattern is spaced apart from the first-a gate pattern (the first-b gate pattern and the first-a gate pattern are chosen as such).
Lee et al. do not teach that the first SD pattern is directly connected to the third-a gate pattern through a second contact hole formed through the fourth insulating layer, and the second SD pattern is directly connected to the first-b gate pattern through a third contact hole formed through the fourth insulating layer and the second insulating layer.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to connect the first SD pattern directly to the third-a gate pattern through a second contact hole formed through the fourth insulating layer, and the second SD pattern directly connected to the first-b gate pattern through a third contact hole formed through the fourth insulating layer and the second insulating layer in Lee et al.’s device in order to reduce the size of the device by forming the above elements vertically above each other.

Regarding claim 4, Lee et al. teach in figure 8 and related text a second gate conductive layer 151 on the second insulating layer 16; and a third insulating layer 18 on the second gate conductive layer 151 and under the third gate conductive layer 202”, wherein the third gate conductive layer 202”is not directly connected to the second gate conductive layer 151.



Regarding claim 6, Lee et al. teach in figure 8 and related text the active layer comprises polycrystalline silicon.

Regarding claim 7, Lee et al. teach in figure 8 and related text the first gate conductive layer comprises a single layer of aluminum or an aluminum alloy.

Regarding claim 9, Lee et al. teach in figure 8 and related text the main conductive layer comprises a single layer of aluminum or an aluminum alloy, and the capping layer comprises titanium (Ti) (see paragraphs [0049]-[0050]).   It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the capping layer to a thickness of 100A or less in Lee et al.’s device in order to reduce the size of the device by providing this capping layer.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0338252) in view of Lee et al. (2003/0043104).
Regarding claim 10, Lee et al. (‘252) teach in figure 8 and related text substantially the entire claimed structure, as applied to claim 1 above, except a sealing member between a display area in which an image is displayed and a peripheral area surrounding the 
Lee et al. (‘104) teach in figure 2 and related text a sealing member (see paragraph [0034]) between a display area 104 in which an image is displayed and a peripheral area 106 surrounding the display area; and a sealing substrate  (see paragraph [0034]) configured to seal elements in the display area with the sealing member.
Lee et al. (‘104) and Lee et al. (‘252) are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. (‘252) because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a sealing member between a display area in which an image is displayed and a peripheral area surrounding the display area and a sealing substrate configured to seal elements in the display area with the sealing member, as taught by Lee et al. (‘104), in the device of Lee et al. (‘252) in order to provide better protection to the display area.
The combined device includes the first gate conductive layer further comprises a first connecting line (part of the first gate conductive layer) overlapping the sealing member, and the third gate conductive layer further comprises a shielding electrode (since the third gate conductive layer is formed of a shielding electrode material) between the first connecting line and the sealing member.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0338252) in view of Yang (2006/0066604).
Regarding claim 11, Lee et al. (‘252) teach in figure 8 and related text substantially the entire claimed structure, as applied to claim 1 above, except a peripheral area which is a non-display area adjacent to the display area, a sealing member on the third insulating layer only between the display area and the peripheral area, and overlapping the first shielding electrode, and a sealing substrate configured to seal elements in the display area with the sealing member.
Yang teaches in figure 1 and related text a peripheral area PA1 which is a non-display area adjacent to the display area DA, a sealing member SA between the display area DA and the peripheral area PA1, and a sealing substrate 100 configured to seal elements in the display area with the sealing member.
Yang and Lee et al. (‘252) are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. (‘252) because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a peripheral area which is a non-display area adjacent to the display area, a sealing member on the third insulating layer between the display area and the peripheral area, and overlapping the first shielding electrode, and a sealing substrate configured to seal elements in the display area with the sealing member, as taught by Yang, in the device of Lee et al. (‘252) in order to provide better protection to the display area.
.


Response to Arguments
1.	Applicants argue that figure 3 depicts that “the third-a gate pattern GAT3a is directly connected to the first active pattern ACTa through a first contact hole formed through the second insulating layer 130 and the first insulating layer 120. Accordingly, the drawings disclose the features of claim 2 and Applicant respectfully requests that the objections to the drawings be withdrawn”. 

1.	The disclosure recites in at least paragraph [0049] that the third-a gate pattern is element GAT3b and not element GAT3a, as argue by applicants.  Therefore, the drawings do not disclose the features of claim 2.

2.	Applicants argue that there is support for the claimed limitation of "a sealing member on the third insulating layer, only between the display area and the peripheral area”, because “As shown in FIG. 2 of the application as filed, the sealing member CS is between the display area DA and the peripheral area PA” and “See also [0076] ("A sealing member CS may be between the display area DA and the peripheral area PA.") and [0077] ("Here, the connection wiring lines SL may be formed to pass through a boundary between the display area DA and the peripheral area PA, and overlap the sealing member CS.")”. 
2.	Although figure 2 depicts that the sealing member CS is located between the display area DA and the peripheral area PA, figure 2 does not depict that the sealing member CS is located only between the display area DA and the peripheral area PA.  Paragraphs [0076] and [0077], cited by applicants, do not recite that the sealing member CS is located only between the display area DA and the peripheral area PA.  
Furthermore, figure 3 of the present application depicts that the sealing member CS is also located in the display area DA.  
Moreover, paragraph [0109] recites that “The third gate conductive layer GAT3 may further include the shielding electrode SE”.  Since the shielding electrode SE is located directly under the sealing member CS and since the third gate conductive layer GAT3 is located in the display area DA, then the sealing member CS is also located in the display area DA.
 
 3.	Applicants argue that it would not have been obvious to a person of ordinary skill in the art ... to form the capping layer to a thickness of 100A or less in Lee et al.'s device in order to reduce the size of the device, because “in Lee et al., the layer above the third gate 152 is a planarizing layer (see the second insulating layer 16 in FIGS. 3-30 of Lee et al.) to have enough thickness, so the peak of the third gate 152 would not affect the leveling (or planarization) of the device. This is exemplified in FIG. 8 of Lee et al. below, which shows the third gate 152 (equated to the first gate conductive layer on page 6 of the Office action) and the second insulating layer 16 above the third gate 152, which should planarize the peak of the layer of the third gate 152”.

3.	It is unclear as to why planarizing the second insulating layer 16 would interfere reducing the thickness of the capping layer to a thickness of 100A or less in order to reduce the size of the device.

4.	Applicants argue that Yang does not teach "a sealing member . . . overlapping the first shielding electrode.", because Yang “does not appear to disclose a "shielding electrode" at all”. 

4.	Claim 11 recites “a second gate conductive layer on the second insulating layer, and comprising a first shielding electrode”. That is, the first shielding electrode is part of the gate conductive layer.  Yang teaches in figure 2 and related text a gate conductive layer 160 located under the sealing member CS.  Therefore, the first shielding electrode can be part of the gate conductive layer 160 such that the sealing member CS overlaps the first shielding electrode.
Furthermore, it is clear from applicants’ disclosure that the sealing member CS is not located only between the display area DA and the peripheral area PA.  As such, as recited in the rejection, it would be obvious for an artisan to form the sealing member CS to overlap the first shielding electrode.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











O.N.								/ORI NADAV/
3/29/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800